Exhibit 10.90

EXECUTION VERSION

SEPARATION AGREEMENT AND RELEASE

This SEPARATION AGREEMENT AND RELEASE (“Agreement”) is entered into on this 16th
day of December, 2009, by and between Richard E. Moran Jr. (the “Executive”),
Kilroy Realty, L.P. and Kilroy Realty Corporation (the “Company”). In
consideration of the mutual covenants contained herein, the sufficiency of which
is hereby acknowledged, the parties agree as follows:

1. Separation from Employment. Executive and the Company mutually agree that
Executive’s employment with the Company and its affiliates, including Kilroy
Realty, L.P., shall terminate effective as of December 31, 2009 (the “Separation
Date”) pursuant to Section 6(c) of the Employment Agreement, as amended, by and
between the Company and the Executive, which became effective as of January 1,
2007 (the “Employment Agreement”). Effective as of December 15, 2009, Executive
and the Company mutually agree that Executive shall no longer serve as an
officer or director of the Company or any of its affiliates, including Kilroy
Realty, L.P., but shall continue in employment with the Company through
December 31, 2009.

2. Separation Benefits. Subject to compliance with Section 3 of this Agreement
and the condition set forth in Section 4 of this Agreement, Executive shall be
entitled to receive and the Company shall pay and provide Executive with the
following compensation and benefits, less any tax or other legally required
withholdings:

(i) Executive’s Compensation Accrued at Termination (as defined in the
Employment Agreement), including any accrued vacation, payable as part of the
Company’s regularly scheduled pay period concurrent with or next following the
Separation Date;

(ii) in lieu of a Partial Year Bonus (as defined in the Employment Agreement), a
bonus under the Company’s 2009 annual bonus program based on actual performance
of the Company for 2009, which bonus shall be paid to Executive in cash no later
than January 31, 2010, subject to any deferrals previously elected by Executive;
provided that any bonus that would have otherwise been payable in stock shall be
deferred in accordance with Executive’s existing stock deferral election;

(iii) $5,650,488 as Executive’s severance payment under Section 6(c)(iii) of the
Employment Agreement payable six months and one day following the Separation
Date;

(iv) $250,000 in payment of Executive’s Long-Term Incentive Award, as a
performance based awards under Section 6(c)(v) of the Employment Agreement,
payable within 50 days of the Separation Date;

(v) full vesting in 92,799 restricted stock units and 15,996 shares of
restricted stock pursuant to Section 6(iv) of the Employment Agreement;



--------------------------------------------------------------------------------

(vi) $240,000 as an additional past service, loyalty and cooperation bonus
payable within 50 days of the Separation Date;

(vii) health insurance coverage (i.e., medical, dental and vision) pursuant to
Federal COBRA/Cal-COBRA for Executive and his spouse and eligible dependent
children under the Company’s group health plans in which Executive was
participating on the Separation Date or if the applicable health insurance plan
is terminated after the Separation Date, in the applicable health insurance plan
in which senior executives of the Company participate following the termination
of such plan. Executive agrees that he and his spouse and eligible dependent
children, as applicable, shall elect Federal COBRA/Cal-COBRA continuation
coverage within the time period permitted by Federal COBRA/Cal-COBRA and,
subject to such election, the Company agrees to pay the cost of the premiums for
such Federal COBRA/Cal-COBRA continuation coverage. Following the applicable
Federal COBRA/Cal-COBRA continuation coverage period, Executive shall be
entitled to a monthly payment of $4,166.67 paid during each month remaining in
the thirty-six (36) month period immediately following the Separation Date. For
example, if Executive remains covered under Federal COBRA/Cal-COBRA for
twenty-nine (29) months following the Separation Date, then the Company will
provide Executive with a monthly payment of $4,166.67 during each of the seven
(7) months immediately following the end of the Federal COBRA/Cal-COBRA
continuation period. Following the Federal COBRA/Cal-COBRA continuation period,
Executive may be eligible to participate in HIPAA plans or conversion plans in
order to obtain health insurance coverage;

(viii) to assist Executive and his spouse with potential unreimbursed medical
expenses and medical insurance premiums during the period beginning on
January 1, 2010 and ending on December 31, 2014 (the “Medical Reimbursement
Period”), reimbursement for expenses (the “Medical Expenses”) referred to in
Section 105(b) of the Internal Revenue Code of 1986, as amended, incurred by
Executive or his spouse during the Medical Reimbursement Period that are not
otherwise paid for by, or eligible for reimbursement under, insurance coverage,
whether private or governmental insurance, and, with respect to months where
Executive is eligible to receive a payment of $4,166.67 pursuant to clause
(vii), only with respect to Medical Expenses incurred in excess of $4,166.67 for
the particular month. Notwithstanding the foregoing, the reimbursement for
Medical Expenses pursuant to this clause (viii) shall not exceed an overall
maximum reimbursement amount of $250,000. In addition, as a condition to
reimbursement under this clause (viii), Executive agrees to, and agrees to cause
his spouse to, fully and timely apply for all available government medical
insurance programs and to use commercially reasonable efforts to obtain private
medical insurance coverage, in each case, to cover Medical Expenses, and to seek
payment or reimbursement for Medial Expenses from both private and governmental
insurance, as applicable, during the Medical Reimbursement Period; provided,
that Executive and his spouse shall remain eligible for reimbursement under this
clause (viii) if Executive or his spouse, as applicable, is unable to obtain
medical insurance coverage during the Medical Reimbursement Period after making
such applications and using such commercially reasonable efforts to obtain such
coverage; and

 

2



--------------------------------------------------------------------------------

(ix) reimburse Executive for expenses incurred by Executive in calendar year
2010 for tax and financial planning services up to a maximum of $39,145
provided, that such reimbursement by the Company shall be made no later than
March 15, 2011; provided, further, that Executive shall have provided a
reasonably detailed reimbursement request with respect to such services to the
Company no later than February 1, 2011 in order to receive such reimbursement.

Executive agrees that the payments and benefits to be received under Sections
2(i)-(ix) are in full satisfaction of all amounts to which he may be entitled
under the Employment Agreement. For the avoidance of doubt, all of Executive’s
deferred compensation, including any dividend equivalents that have been
deferred, will be settled in accordance with the plans and programs governing
the deferred compensation. Any amount that Executive is entitled to be
reimbursed under this Agreement will be reimbursed to Executive as promptly as
practical and in any event not later than the end of the calendar year following
the calendar year in which the expenses are incurred; provided that Executive
shall have provided a reasonably detailed reimbursement request to the Company
no later than thirty (30) days prior to the last date the reimbursement is due.
The amount of the expenses eligible for reimbursement during any calendar year
will not affect the amount of expenses for reimbursement in any other calendar
year, except as provided in Section 2(viii), and the right to reimbursement or
in-kind benefits are not subject to liquidation or exchange for another benefit.

3. Cooperation. At the request of the Company, Executive agrees to cooperate to
the fullest extent possible with respect to legal and operational matters
involving the Company and its affiliates about which Executive has or may have
personal knowledge, including reasonable cooperation in the professional
transition of those matters for which he was responsible and involved in during
his employment with the Company and any such matters which may arise after the
Separation Date.

4. Release. For and in consideration of the payments and benefits payable and
provided to the Executive under Section 2(ii)-(vii) above (the “Separation
Benefits”), and for other good and valuable consideration, the Executive hereby
agrees, for the Executive, the Executive’s spouse and child or children (if
any), the Executive’s heirs, beneficiaries, devisees, executors, administrators,
attorneys, personal representatives, successors and assigns, to forever release,
discharge and covenant not to sue the Company, or any of its divisions,
affiliates (including Kilroy Realty LP, Kilroy Realty Corporation, Kilroy Realty
Finance, Inc., Kilroy Services LLC, Kilroy Realty TRS, Inc., Kilroy Industries,
The John B. and Nelly Llanos Kilroy Foundation, John B. Kilroy, Jr., or John B.
Kilroy, Jr.’s spouse or immediate family members, John B. Kilroy, Sr., or his
spouse or immediate family members), subsidiaries, parents, branches,
predecessors, successors, assigns, and, with respect to such entities and
individuals, their officers, directors, trustees, employees, agents,
shareholders, administrators, general or limited partners, representatives,
attorneys, insurers and fiduciaries, past, present and future (the “Released
Parties”) from any and all claims of any kind arising out of, or related to, his
employment with the Company, its affiliates and subsidiaries (collectively, with
the Company, the “Affiliated Entities”) or the Executive’s separation from
employment with the Affiliated Entities, which the Executive now has or may have
against the Released Parties, whether known or unknown to the Executive, by
reason of facts which have occurred on or prior to the

 

3



--------------------------------------------------------------------------------

Separation Date. Such released claims include, without limitation, any and all
claims relating to the foregoing under federal, state or local laws pertaining
to employment, including, without limitation, the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
Section 2000e et. seq., the Fair Labor Standards Act, as amended, 29 U.S.C.
Section 201 et. seq., the Americans with Disabilities Act, as amended, 42 U.S.C.
Section 12101 et. seq. the Reconstruction Era Civil Rights Act, as amended, 42
U.S.C. Section 1981 et. seq., the Rehabilitation Act of 1973, as amended, 29
U.S.C. Section 701 et. seq., the Family and Medical Leave Act of 1992, 29 U.S.C.
Section 2601 et. seq., the California Fair Employment and Housing Act, the
California Family Rights Act; the California Labor Code, the California
Occupational Safety and Health Act, Section 17200 of the California Business and
Professions Code and any and all state or local laws regarding employment
discrimination and/or federal, state or local laws of any type or description
regarding employment, including but not limited to any claims arising from or
derivative of the Executive’s employment with the Affiliated Entities, as well
as any and all such claims under state contract or tort law.

The Executive has read this Agreement carefully, acknowledges that the Executive
has been given at least 21 days to consider all of its terms and has been
advised to consult with any attorney and any other advisors of the Executive’s
choice prior to executing this Agreement, and the Executive fully understands
that by signing below the Executive is voluntarily giving up any right which the
Executive may have to sue or bring any other claims against the Released
Parties, including any rights and claims under the Age Discrimination in
Employment Act. The Executive also understands that the Executive has a period
of seven days after signing this Agreement within which to revoke Executive’s
release of claims under the Age Discrimination in Employment Act, and that
neither the Company nor any other person is obligated to make any payments or
provide any of the Separation Benefits to the Executive pursuant to the
Agreement until eight days have passed since the Executive’s signing of this
Agreement without the Executive’s signature having been revoked other than any
accrued obligations or other benefits payable pursuant to the terms of the
Company’s normal payroll practices or employee benefit plans. Executive’s right
to revoke is limited solely to the Age Discrimination in Employment Act and
shall not be construed as a general right to revoke this Agreement or any other
provisions thereof. If Executive revokes his release of claims under the Age
Discrimination in Employment Act, all remaining terms in this Agreement shall
continue to have full force and effect and the Agreement shall continue to be
enforceable as if the Age Discrimination in Employment Act release was severed,
but neither the Company nor any other person shall be obligated to make any
payments or provide any of the Separation Benefits to the Executive pursuant to
the Agreement other than $100 as consideration for the remaining claims released
hereunder. Finally, the Executive has not been forced or pressured in any manner
whatsoever to sign this Agreement, and the Executive agrees to all of its terms
voluntarily.

EXECUTIVE ACKNOWLEDGES THAT HE IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA
CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

4



--------------------------------------------------------------------------------

BEING AWARE OF SAID CODE SECTION, EXECUTIVE EXPRESSLY WAIVES ANY RIGHTS HE MAY
HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW PRINCIPLES OF
SIMILAR EFFECT.

Notwithstanding anything else herein to the contrary, this Agreement shall not
affect: (i) the Company’s obligations under any compensation or employee benefit
plan, program or arrangement (including, without limitation, obligations to the
Executive under the Employment Agreement, any stock option, stock award or
agreements or obligations under any pension, deferred compensation or retention
plan) provided by the Affiliated Entities where the Executive’s compensation or
benefits are intended to continue or the Executive is to be provided with
compensation or benefits, in accordance with the express written terms of such
plan, program or arrangement, beyond the Separation Date; (ii) rights to
indemnification the Executive may have under the Employment Agreement, any other
separate agreement entered into with the Company, any directors and officers
liability insurance, the Company’s By-laws or Articles of Incorporation or
California Labor Code Section 2802; (iii) rights Executive may have as a
shareholder, unit holder or prior member of the operating partnership;
(iv) claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law; (v) without waiver of
the releases set forth in this Agreement, Executive’s right to bring to the
attention of the Equal Employment Opportunity Commission or the California
Department of Fair Employment and Housing claims of discrimination, though
Executive acknowledges that he shall not be entitled to recover any damages
individually as a result of an action resulting from an action that arises,
directly or indirectly, from such notification; or (vi) any claims that can not
be waived by law.

5. Miscellaneous. This Agreement is final and binding and may not be changed or
modified except in a writing signed by both parties. Section 12 of the
Employment Agreement shall apply to this Release.

[signature page to follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed the Agreement on December 16,
2009.

 

EXECUTIVE: /s/ Richard E. Moran Jr. Name: Richard E. Moran Jr. KILROY REALTY
CORPORATION: /s/ Tyler H. Rose Name: Tyler H. Rose Title: Senior Vice President
and Treasurer KILROY REALTY CORPORATION: /s/ Heidi R. Roth Name: Heidi R. Roth
Title: Senior Vice President and Controller KILROY REALTY, L.P.: /s/ Tyler H.
Rose Name: Tyler H. Rose Title: Senior Vice President and Treasurer KILROY
REALTY, L.P.: /s/ Heidi R. Roth Name: Heidi R. Roth Title: Senior Vice President
and Controller

 

6